UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6516


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JERMONZA LEVON SPENCER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James C. Turk, Senior
District Judge. (3:97-cr-00082-jct-2)


Submitted:    February 26, 2009             Decided:   March 3, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jermonza Levon Spencer, Appellant Pro Se. Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jermonza    Levon       Spencer    appeals     from    the     district

court’s order denying his motion to vacate the court’s order

granting a two-level sentence reduction pursuant to 18 U.S.C.

§ 3582(c) (2006).          Spencer argues that the district court erred

by not conducting a full resentencing.                      We have reviewed the

record and find no reversible error.                     Accordingly, we affirm.

United    States    v.     Spencer,      No.    3:97-cr-00082-jct-2         (W.D.   Va.

Apr. 8, 2008); see United States v. Dunphy, 551 F.3d 247, 257

(4th    Cir.    2009)     (“When   a    sentence    is    within     the    guidelines

applicable at the time of the original sentencing, in an 18

U.S.C. § 3582(c) resentencing hearing, a district judge is not

authorized to reduce a defendant's sentence below the amended

guideline range.”).          We dispense with oral argument because the

facts    and    legal     contentions     are    adequately    presented       in   the

materials      before     the   court     and    argument    would    not     aid   the

decisional process.

                                                                              AFFIRMED




                                           2